Speziale, C. J.
(concurring). I concur with the majority’s answers to both questions. As previous cases hold, General Statutes §§ 52-584 and 52-555 require that medical malpractice and wrongful death claims must be brought within three years of the act or omission complained of, regardless of whether any injury was sustained or was reasonably discoverable within that time.
*335I write separately to emphasize that the reserved questions ask only for our interpretation of those statutes. They do not question, and therefore we do not decide, whether either statute withstands a challenge based on article first, § 10, of the Connecticut constitution, which provides: “All courts shall be open, and every person, for an injury done to him in his person, property or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial or delay.” (Emphasis added.) See Gentile v. Altermatt, 169 Conn. 267, 282-87, 363 A.2d 1 (1975), appeal dismissed, 423 U.S. 1041, 96 S. Ct. 763, 46 L. Ed. 2d 631 (1976). Other states have held that statutes of limitations that begin to run before the occurrence of any injury violate state constitutional provisions similar to ours. See, e.g., Jackson v. Mannesman Demag Corporation, 435 So. 2d 725 (Ala. 1983); Lankford v. Sullivan, Long & Hagerty, 416 So. 2d 996 (Ala. 1982); Diamond v. E. R. Squibb & Sons, Inc., 397 So. 2d 671 (Fla. 1981); Overland Construction Co. v. Sirmons, 369 So. 2d 572 (Fla. 1979); Saylor v. Hall, 497 S.W.2d 218 (Ky. 1973).